United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1286
Issued: January 13, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 21, 2019 appellant, through counsel, filed a timely appeal from a March 19, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e). No
contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a representative,
prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 19, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence
for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish partial disability from
work for the period May 14 through 25, 2018 due to her accepted March 29, 2017 employment
injury.
FACTUAL HISTORY
On March 29, 2017 appellant, then a 41-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date she injured her left knee and both wrists while in the
performance of duty. She stopped work on March 29, 2017. On May 23, 2017 OWCP accepted
appellant’s claim for left wrist sprain, left wrist contusion, right wrist sprain, right wrist contusion,
left knee sprain, left knee contusion, left elbow sprain, and left elbow contusion.4
On May 25, 2018 appellant filed a claim for compensation (Form CA-7) for the period
May 14 through 25, 2018. Her time analysis form (Form CA-7a) indicated that she worked
approximately four hours per day during this period and used approximately four hours of leave
without pay (LWOP).
In a June 7, 2018 development letter, OWCP noted that it had received no evidence in
support of the claimed period of disability. It requested additional evidence to establish disability
from work during the period claimed. OWCP afforded appellant 30 days for response.5
On March 5, 2018 Dr. Alan J. Dayan, a Board-certified orthopedic surgeon, diagnosed left
knee internal derangement and left hip osteoarthritis. He recommended a left knee arthroscopy and
left hip replacement. Dr. Dayan found that appellant was totally disabled, but noted that she would
like to work in an indoor light-duty position. In notes dated May 30, June 29, and August 1, 2018,
he diagnosed left knee internal derangement. Dr. Dayan indicated that appellant was working
part time with restrictions.
By decision dated September 18, 2018, OWCP denied appellant’s claim for disability for
the period May 14 through 25, 2018. It found that the medical evidence of record was insufficient
to establish that her partial disability for work was due to the accepted employment injury.

4
Appellant had requested that her claim be accepted for additional conditions. By decision dated June 9, 2017,
OWCP denied her March 29, 2017 traumatic injury claim for the diagnosed conditions of left hip strain, exacerbation
of left hip osteoarthritis, left elbow lateral epicondylitis, and left knee internal derangement finding that she had not
established causal relationship between these conditions and her accepted March 29, 2017 employment injury. On
November 29, 2017 appellant, through counsel, requested reconsideration of the June 9, 2017 decision. By decision
dated February 26, 2018, OWCP denied modification of the June 9, 2017 decision. Beginning on June 15, 2017
appellant filed claims for compensation (Form CA-7) requesting wage-loss compensation from May 14 through
September 1, 2017. By decision dated September 15, 2017, OWCP denied her claims for wage-loss compensation
beginning May 14, 2017.
5

Appellant filed an additional Form CA-7 for the period May 25 through June 8, 2018. The accompanying Form
CA-7a indicated that she worked approximately four hours per day during this period and used approximately four hours
of LWOP. OWCP has not issued a final decision regarding this period of claimed partial disability and the Board will
not address this issue on appeal. 20 C.F.R. § 501.2(c).

2

On September 26, 2018 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative.
In a September 28, 2018 note, Dr. Dayan examined appellant due to her left knee and left
hip pain. He diagnosed left knee torn meniscus as demonstrated on July 3, 2017 magnetic resonance
imaging (MRI) scan and joint space narrowing of the left hip with subchondral sclerotic and cystic
changes as demonstrated by x-ray. Dr. Dayan recommended left knee arthroscopy. OWCP
continued to receive progress reports from him.
In a letter dated December 14, 2018, OWCP’s Branch of Hearings and Review informed
appellant that oral hearing was scheduled for January 28, 2019 at 9:00 a.m. On January 28, 2019
appellant, through counsel, requested that the oral hearing be changed to a review of the written
record. In a letter dated January 28, 2019, OWCP allowed appellant an additional 15 days to submit
evidence and noted that the employing establishment then had 20 days to comment prior to issuance
of the review of the written record.
OWCP received January 28, and February 28, 2019 progress reports from Dr. Dayan noting
the March 29, 2017 employment injury and that she was unable to return to full-duty work due to
her torn meniscus in the left knee. Dr. Dayan noted that he had requested authorization for her left
knee surgery beginning on April 21, 2017.
By decision dated March 19, 2019, OWCP’s hearing representative affirmed the
September 18, 2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the essential
elements of his or her claim.7 Under FECA the term disability means incapacity, because of an
employment injury, to earn the wages that the employee was receiving at the time of injury.8 For
each period of disability claimed, the employee has the burden of proof to establish that he or she
was disabled from work as a result of the accepted employment injury.9 Whether a particular injury
caused an employee to be disabled from employment and the duration of that disability are medical
issues which must be proven by the preponderance of the reliable probative and substantial medical
evidence.10
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
6

Supra note 2.

7
M.C., Docket No. 18-0919 (issued October 18, 2018); Amelia S. Jefferson, 57 ECAB 183 (2005); Nathaniel Milton,
37 ECAB 712 (1986).
8

A.S., Docket No. 17-2010 (issued October 12, 2018); S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746
(2004); 20 C.F.R. § 10.5(f).
9

K.C., Docket No. 17-1612 (issued October 16, 2018); William A. Archer, 55 ECAB 674 (2004).

10

S.G., Docket No. 18-1076 (issued April 11, 2019); Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

3

claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish partial disability
from work for the period May 14 through 25, 2018 due to her accepted March 29, 2017 employment
injury.
Appellant filed a Form CA-7 requesting wage-loss compensation for four hours of LWOP
per day for the period May 14 through 25, 2018.
In support of her claimed period of partial disability, appellant submitted a series of medical
reports from Dr. Dayan. In notes dated March 5, 2018 through February 28, 2019, Dr. Dayan
diagnosed left knee internal derangement, bilateral wrist internal derangement, and left hip
osteoarthritis. On January 28, 2019 he noted that appellant had a torn meniscus in the left knee,
which he had first reported required surgical treatment on April 21, 2017. However, none of the
conditions diagnosed by Dr. Dayan have been accepted by OWCP as causally related to the
March 29, 2017 employment injury.12
Whether a claimant’s disability is related to an accepted condition is a medical question
which must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to employment factors and supports
that conclusion with sound medical reasoning.13 The record does not contain a medical opinion
addressing appellant’s disability from work for the period May 14 through 25, 2018 due to the
accepted conditions. As the medical evidence addressing the claimed period of disability only
references diagnosed conditions which have not been accepted as employment related, the Board
finds that she has not met her burden of proof to establish employment-related disability for the
period claimed.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish partial disability
from work for the period May 14 through 25, 2018 due to her accepted March 29, 2017 employment
injury.

11

J.B., Docket No. 19-0715 (issued September 12, 2019).

12

Where an employee claims that a condition not accepted or approved by OWCP was due to an employment injury,
he or she bears the burden of proof to establish that the condition is causally related to the employment injury. M.M.,
Docket No. 19-0951 (issued October 24, 2019); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).
13

M.C., Docket No. 18-0919 (issued October 18, 2018); R.C., 59 ECAB 546 (2008).

4

ORDER
IT IS HEREBY ORDERED THAT the March 19, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 13, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

